DISMISSED and Opinion Filed October 25, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00780-CV
                                No. 05-21-00781-CV
                                No. 05-21-00782-CV
                                No. 05-21-00783-CV

                    IN RE DRALON PATTERSON, Relator

         Original Proceedings from the Criminal District Court No. 5
                            Dallas County, Texas
                   Trial Court Cause Nos. F19-25779-QL,
               F19-75183-PL, F19-75218-PL & F19-40572-PL

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Nowell
      Dralon Patterson has filed a petition for writ of mandamus requesting that the

trial court be compelled to either grant him a personal recognizance bond or else

reduce the total amount of bail in his pending cases to $10,000. As grounds for relief,

relator contends his bail is excessive and the trial court has erred in twice denying

his requests to reduce the amount of bail.

      Although relator has filed these cases as mandamus proceedings, he actually

seeks interlocutory appeal of the trial court’s bond determinations. The Court does
not have jurisdiction to review interlocutory appeals regarding excessive bail or the

denial of bail. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014).

      Accordingly, we dismiss these proceedings for want of jurisdiction.




                                           /Erin A. Nowell//
210780f.p05                                ERIN A. NOWELL
210781f.p05                                JUSTICE
210782f.p05
210783f.p05




                                        –2–